Judgment, unanimously modified, on the law and the facts, to reduce the alimony payable to plaintiff to the sum of $75 weekly; to reduce the sum payable for the support, education and maintenance of the children to the sum of $125 weekly; to reduce the counsel fee award to the sum of $2,500; and, on consent of plaintiff and without prejudice, to eliminate the provision that certain furniture shall remain the property of the wife and in lieu thereof to provide that she shall have possession thereof for use of herself and the children; and the judgment otherwise affirmed, without costs or disbursements to any party. The dispute concerning defendant’s annual income may not be resolved on the present record and the total awards of $250 to the wife and children are not supported. On the basis of the preseparation standard of living of the parties and bearing in mind that defendant will be maintaining himself in separate living quarters, the record suggests and supports the total awards of $200 a week, herein provided for. Finally, the award of $3;000 in counsel fees is excessive and should be reduced to $2,500.
Concur — Botein, P. J., McNally, Eager and Staley, JJ.